UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission file number: 000-53453 SENECA GLOBAL FUND, L.P. Organized in Delaware IRS Employer Identification No.: 75-3236572 c/o Steben & Company, Inc. 9711 Washingtonian Blvd., Suite 400 Gaithersburg, Maryland 20878 (240) 631-7600 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x PART I:FINANCIAL INFORMATION Item 1.Financial Statements Seneca Global Fund, L.P. Statements of Financial Condition June 30, 2013 (Unaudited) and December 31, 2012 (Audited) June 30, December 31, Assets Equity in broker trading accounts Cash $ $ Net unrealized gain on open futures contracts Net unrealized gain (loss) on open forward currency contracts ) Total equity in broker trading accounts Cash and cash equivalents Investments in securities, at fair value Certificates of deposit, at fair value Total assets $ $ Liabilities and Partners’ Capital (Net Asset Value) Liabilities Trading Advisor management fee payable $ $ Commissions and other trading fees payable on open contracts Cash Manager fees payable General Partner fee payable Selling Agent fees payable – General Partner Administrative expenses payable – General Partner Offering expenses payable – General Partner Broker dealer custodial fee payable – General Partner Broker dealer servicing fee payable – General Partner Redemptions payable Subscriptions received in advance Total liabilities Partners’ Capital (Net Asset Value) General Partner Units – 7,460.6309 units outstanding at June 30, 2013 and December 31, 2012 Series A Units – 184,407.7091 and 236,423.1119 units outstanding at June 30, 2013 and December 31, 2012, respectively Series B Units – 102,886.5156 and 110,409.9497 units outstanding at June 30, 2013 and December 31, 2012, respectively Series C Units – 35,769.2326 and 17,608.2983 units outstanding at June 30, 2013 and December 31, 2012, respectively Series I Units – 156,292.6276 and 219,781.2927 units outstanding at June 30, 2013 and December 31, 2012, respectively Total partners’ capital (net asset value) Total liabilities and partners’ capital (net asset value) $ $ The accompanying notes are an integral part of these financial statements. 1 Seneca Global Fund, L.P. Condensed Schedule of Investments June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) INVESTMENTS IN SECURITIES U.S. Treasury Securities Face Value Maturity Date Name Yield1 $ 7/15/13 U.S. Treasury Note % $ % 7/31/13 U.S. Treasury Note % % 8/15/13 U.S. Treasury Note % % 8/15/13 U.S. Treasury Note % % 8/31/13 U.S. Treasury Note % % 11/15/13 U.S. Treasury Note % % 12/15/13 U.S. Treasury Note % % 12/31/13 U.S. Treasury Note % % 2/28/14 U.S. Treasury Note % % 3/31/14 U.S. Treasury Note % % 4/15/14 U.S. Treasury Note % % 4/30/14 U.S. Treasury Note % % 5/15/14 U.S. Treasury Note % % 5/31/14 U.S. Treasury Note % % 6/30/14 U.S. Treasury Note % % 7/15/14 U.S. Treasury Note % % 7/31/14 U.S. Treasury Note % % 8/31/14 U.S. Treasury Note % % 9/15/14 U.S. Treasury Note % % 10/31/14 U.S. Treasury Note % % 12/31/14 U.S. Treasury Note % % 1/31/15 U.S. Treasury Note % % Total U.S. Treasury securities (cost: $9,254,573) % U.S. Government Sponsored Enterprise Notes Face Value Maturity Date Name Yield1 $ 8/9/13 Federal National Mortgage Assoc. % % Total U.S. government sponsored enterprise notes (cost: $251,294) % U.S. Commercial Paper Face Value Maturity Date Name Yield1 Automotive $ 7/12/13 VW Credit, Inc. % % Banks 7/15/13 Bank of Tokyo-Mitsubishi UFJ, Ltd. % % 7/9/13 HSBC USA Inc. % % 8/7/13 Union Bank, NA % % Beverages 7/10/13 Bacardi Corporation % % Charity 8/22/13 Catholic Health Initiatives % % The accompanying notes are an integral part of these financial statements. 2 Seneca Global Fund, L.P. Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Commercial Paper (continued) Face Value Maturity Date Name Yield1 Diversified Financial Services $ 7/17/13 Nissan Motor Acceptance Corporation % $ % 7/31/13 River Fuel Funding Company #3, Inc. % % Energy 7/16/13 Oglethorpe Power Corporation % % Total U.S. commercial paper (cost: $1,879,679) % Foreign Commercial Paper Face Value Maturity Date Name Yield1 Banks $ 7/8/13 Oversea-Chinese Banking Corp. Ltd % % 8/5/13 Sumitomo Mitsui Bank % % Energy 8/26/13 GDF Suez % % Multi-National 9/18/13 Corporacion Andina de Fomento % % Total foreign commercial paper (cost: $899,607) % Total commercial paper (cost: $2,779,286) % U.S. Corporate Notes Face Value Maturity Date Name Yield1 Aerospace $ 12/2/13 United Technologies % % Apparel 8/23/13 V.F. Corporation % % Automotive 7/31/15 Daimler Finance North America LLC % % Banks 1/30/14 Bank of America % % 4/1/14 Citigroup Inc. % % 4/1/16 Citigroup Inc. % % 2/7/14 Goldman Sachs % % 2/26/16 JPMorgan Chase & Co. % % 1/9/14 Morgan Stanley % % 4/14/14 SSIF Nevada, LP % % 10/30/13 U.S. Bancorp % % Beverage 7/15/15 Anheuser-Busch InBev Worldwide Inc. % % Biotechnology 12/1/14 Gilead Sciences, Inc. % % Computers 5/30/14 Hewlett-Packard Company % % 9/19/14 Hewlett-Packard Company % % The accompanying notes are an integral part of these financial statements. 3 Seneca Global Fund, L.P. Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Corporate Notes (continued) Face Value Maturity Date Name Yield1 Diversified Financial Services $ 5/8/14 American Honda Finance Corporation % $ % 8/11/15 American Honda Finance Corporation % % 2/9/15 Caterpillar Financial Services % % 6/9/14 General Electric Capital Corporation % % 1/8/16 General Electric Capital Corporation % % 10/11/13 Toyota Motor Credit Corporation % % 2/17/15 Toyota Motor Credit Corporation % % Energy 8/15/14 Public Service Electric and Gas Company % % Insurance 3/20/15 American International Group, Inc. % % 4/4/14 MetLife Institutional Funding II % % 9/27/13 Pricoa Global Funding I % % Manufacturing 10/9/15 General Electric % % Media 4/30/15 NBCUniversal Media, LLC % % 4/15/16 NBCUniversal Media, LLC % % 4/1/14 Time Warner Cable Inc. % % 12/1/15 Walt Disney Company % % Pharmaceutical 11/6/15 AbbVie Inc. % % 2/12/15 Express Scripts Holding Company % % 5/18/16 Merck & Co., Inc. % % 2/10/14 Novartis Capital Corporation % % Retail 8/1/13 Walgreen Co. % % Telecommunications 2/13/15 AT&T Inc. % % 3/6/15 Verizon Communications Inc. % % Total U.S. corporate notes (cost: $8,079,085) % Foreign Corporate Notes Face Value Maturity Date Name Yield1 Automotive $ 4/1/14 Volkswagen International Finance N.V. % % Banks 4/14/14 Danske Bank A/S % % 6/9/14 ING Bank N.V. % % 9/25/15 ING Bank N.V. % % 5/13/16 Nordea Bank AB % % 3/18/16 Rabobank Nederland % % 7/26/13 Toronto-Dominion Bank % % The accompanying notes are an integral part of these financial statements. 4 Seneca Global Fund, L.P. Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) Foreign Corporate Notes (continued) Face Value Maturity Date Name Yield1 Energy $ 10/1/15 BP Capital Markets P.L.C. % $ % 11/14/14 Canadian Natural Resources Limited % % 5/9/16 CNOOC % % 5/20/16 Petrobras Global Finance B.V. % % Multi-national 8/1/13 International Finance Corporation % % Pharmaceutical 3/17/15 Takeda Pharmaceutical Co Ltd % % Total foreign corporate notes (cost: $3,804,021) % Total corporate notes (cost: $11,883,106) % Total investments in securities (cost: $24,168,259) $ % CERTIFICATES OF DEPOSIT U.S. Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 8/15/13 Bank of Montreal (Chicago) % $ % 7/26/13 BB&T % % 6/9/14 Credit Suisse Group AG (NY) % % 8/28/13 Mizuho Corporate Bank (NY) % % 10/15/13 Norinchukin Bank (NY) % % Total U.S. certificates of deposit (cost: $1,050,108) % Foreign Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 5/9/14 Sumitomo Mitsui Bank % % Total foreign certificates of deposit (cost: $250,000) % Total certificates of deposit (cost: $1,300,108) $ % OPEN FUTURES CONTRACTS Long U.S. Futures Contracts Agricultural commodities $ ) )% Currencies ) )% Energy ) )% Equity indices ) )% Interest rate instruments ) )% Metals ) )% Net unrealized loss on open long U.S. futures contracts ) )% The accompanying notes are an integral part of these financial statements. 5 Seneca Global Fund, L.P. Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) Short U.S. Futures Contracts Agricultural commodities $ % Currencies % Energy % Equity indices ) )% Interest rate instruments ) )% Metals Gold CMX (36 contracts, Aug 2013) % Other % Net unrealized gain on open short U.S. futures contracts % Total U.S. futures contracts - net unrealized gain on open U.S. futures contracts % Long Foreign Futures Contracts Agricultural commodities ) )% Currencies ) )% Equity indices ) )% Interest rate instruments ) )% Net unrealized loss on open long foreign futures contracts ) )% Short Foreign Futures Contracts Equity indices ) )% Interest rate instruments % Net unrealized gain on open short foreign futures contracts % Total foreign futures contracts - net unrealizedloss on open foreign futures contracts ) )% Net unrealized gain on open futures contracts $ % OPEN FORWARD CURRENCY CONTRACTS U.S. Forward Currency Contracts Long $ ) )% Short 9 % Net unrealized loss on open U.S. forward currency contracts ) )% Foreign Forward Currency Contracts Long % Short ) )% Net unrealized loss on open foreign forward currency contracts ) )% Net unrealized loss on open forward currency contracts $ ) )% 1 Represents the annualized yield at date of purchase for discount securities, the stated coupon rate for coupon-bearing securities, or the stated interest rate for certificates of deposit. No individual futures or forward currency contract position constituted one percent or greater of partners’ capital (net asset value). Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these financial statements. 6 Seneca Global Fund, L.P. Condensed Schedule of Investments December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) INVESTMENTS IN SECURITIES U.S. Treasury Securities Face Value Maturity Date Name Yield1 $ 1/15/13 U.S. Treasury Note % $ % 2/15/13 U.S. Treasury Note % % 2/28/13 U.S. Treasury Note % % 5/31/13 U.S. Treasury Note % % 6/30/13 U.S. Treasury Note % % 7/15/13 U.S. Treasury Note % % 7/31/13 U.S. Treasury Note % % 8/15/13 U.S. Treasury Note % % 8/15/13 U.S. Treasury Note % % 11/15/13 U.S. Treasury Note % % 12/15/13 U.S. Treasury Note % % 12/31/13 U.S. Treasury Note % % 2/28/14 U.S. Treasury Note % % 3/31/14 U.S. Treasury Note % % Total U.S. Treasury securities (cost: $5,544,968) % U.S. Government Sponsored Enterprise Notes Face Value Maturity Date Name Yield1 $ 1/16/13 Federal Home Loan Bank % % 1/29/13 Federal Home Loan Bank % % 8/9/13 Federal National Mortgage Assoc. % % Total U.S. government sponsored enterprise notes (cost: $656,328) % U.S. Commercial Paper Face Value Maturity Date Name Yield1 Automotive $ 1/8/13 BMW US Capital, LLC % % Banks 2/19/13 HSBC USA Inc. % % 1/30/13 Mizuho Funding LLC % % Diversified Financial Services 1/4/13 ING (U.S.) Funding LLC % % 1/22/13 UOB Funding LLC % % Energy 1/16/13 Devon Energy Corporation % % 1/2/13 NextEra Energy Capital Holdings, Inc. % % 2/19/13 Oglethorpe Power Corp. % % 1/14/13 ONEOK, Inc. % % Total U.S. commercial paper (cost: $2,024,306) % The accompanying notes are an integral part of these financial statements. 7 Seneca Global Fund, L.P. Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) Foreign Commercial Paper Face Value Maturity Date Name Yield1 Banks $ 2/1/13 DBS Bank Ltd. % $ % 1/3/13 Sumitomo Mitsui Banking Corporation % % Diversified Financial Services 1/17/13 Toyota Credit Canada Inc. % % Energy 2/4/13 GDF Suez % % Household Products 3/5/13 Reckitt Benckiser Treasury Services PLC % % Multinational 2/15/13 Corporacion Andina de Fomento % % Total foreign commercial paper (cost: $1,445,492) % Total commercial paper (cost: $3,469,798) % U.S. Corporate Notes Face Value Maturity Date Name Yield1 Aerospace $ 12/2/13 United Technologies % % Agriculture 3/1/13 Archer-Daniels-Midland Company % % Apparel 8/23/13 V.F. Corporation % % Automotive 7/31/15 Daimler Finance North America LLC % % Banks 1/30/14 Bank of America % % 4/1/14 Citigroup Inc. % % 2/7/14 Goldman Sachs % % 5/2/14 JPMorgan Chase & Co. % % 1/9/14 Morgan Stanley % % 10/30/13 U.S. Bancorp % % 8/12/13 UBS AG (USA) % % Beverages 7/14/14 Anheuser-Busch InBev Worldwide Inc. % % 8/15/13 Coca-Cola Enterprises, Inc. % % Biotechnology 12/1/14 Gilead Sciences, Inc. % % Computers 5/30/14 Hewlett-Packard Company % % 9/19/14 Hewlett-Packard Company % % Diversified Financial Services 5/8/14 American Honda Finance Corp. % % 8/11/15 American Honda Finance Corp. % % 5/24/13 BlackRock, Inc. % % The accompanying notes are an integral part of these financial statements. 8 Seneca Global Fund, L.P. Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Corporate Notes (continued) Face Value Maturity Date Name Yield1 Diversified Financial Services (continued) $ 4/1/14 Caterpillar Financial Services Corp. % $ % 2/9/15 Caterpillar Financial Services Corp. % % 4/7/14 General Electric Capital Corporation % % 4/5/13 PACCAR Financial Corp. % % 4/14/14 SSIF Nevada, Limited Partnership % % 10/11/13 Toyota Motor Credit Corp. % % 2/17/15 Toyota Motor Credit Corp. % % Energy 12/13/13 Occidental Petroleum Corporation % % 4/15/13 PSEG Power LLC % % Healthcare 3/1/14 Roche Holdings, Inc. % % Household Products 8/15/14 Procter & Gamble % % Insurance 1/10/14 Berkshire Hathaway Finance Corp. % % 2/11/13 Berkshire Hathaway Inc. % % 5/8/13 Jackson National Life Global Funding % % 4/4/14 MetLife Institutional Funding II % % 4/22/13 Monumental Global Funding III % % 4/15/13 Pacific Life Global Funding % % 9/27/13 Pricoa Global Funding I % % Manufacturing 6/21/13 Danaher Corporation % % 10/9/15 General Electric Company % % Media 4/30/15 NBC Universal Media, LLC % % 7/1/13 Time Warner Cable Inc. % % 12/1/14 Walt Disney % % 12/1/15 Walt Disney % % Pharmaceutical 11/6/15 AbbVie Inc. % % 2/12/15 Express Scripts Holding Company % % 3/1/13 McKesson Corporation % % 2/10/14 Novartis Capital Corporation % % Retail 7/18/14 Target % % 8/1/13 Walgreen Co. % % 4/15/14 Wal-Mart Stores, Inc. % % Telecommunication 2/13/15 AT&T Inc. % % 3/14/14 Cisco Systems, Inc. % % 3/28/14 Verizon Communications Inc. % % The accompanying notes are an integral part of these financial statements. 9 Seneca Global Fund, L.P. Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Corporate Notes (continued) Face Value Maturity Date Name Yield1 Transportation $ 1/15/13 United Parcel Service, Inc. % $ % Total U.S. corporate notes (cost: $11,858,249) % Foreign Corporate Notes Face Value Maturity Date Name Yield1 Automotive $ 4/1/14 Volkswagen International Finance N.V. % % Banks 6/28/13 Bank of Montreal % % 4/14/14 Danske Bank A/S % % 1/18/13 HSBC Bank PLC % % 3/15/13 ING Bank N.V. % % 6/17/13 KfW Bankengruppe % % 4/11/14 National Australia Bank Ltd % % 2/4/13 Rabobank Nederland % % 7/26/13 Toronto-Dominion Bank % % 11/14/14 Canadian Natural Resources Ltd % % 3/25/13 Shell International Finance B.V. % % Multinational 8/1/13 International Finance Corporation % % Pharmaceutical 3/28/13 Sanofi % % 3/28/14 Sanofi % % 3/17/15 Takeda Pharmaceutical Co Ltd % % Total foreign corporate notes (cost: $4,226,608) % Total corporate notes (cost: $16,084,857) % Total investments in securities (cost: $25,755,951) $ % CERTIFICATES OF DEPOSIT U.S. Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 1/28/13 Banco del Estado de Chile (NY) % $ % 8/15/13 Bank of Montreal (NY) % % 2/11/13 Bank of Tokyo-Mitsubishi UFJ, Ltd. (NY) % % 7/26/13 BB&T % % 7/25/13 Credit Suisse (NY) % % 3/1/13 Mizuho Corporate Bank (NY) % % 2/8/13 Norinchukin Bank (NY) % % 3/1/13 PNC Bank % % 1/14/13 Standard Chartered Bank % % Total U.S. certificates of deposit (cost: $2,049,739) % The accompanying notes are an integral part of these financial statements. 10 Seneca Global Fund, L.P. Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) Foreign Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 4/11/13 Sumitomo Mitsui Bank % $ % Total foreign certificates of deposit (cost: $250,000) % Total certificates of deposit (cost: $2,299,739) $ % OPEN FUTURES CONTRACTS Long U.S. Futures Contracts Agricultural commodities $ ) )% Currencies % Energy % Equity indices % Interest rate instruments ) )% Metals % Net unrealized gain on open long U.S. futures contracts % Short U.S. Futures Contracts Agricultural commodities % Currencies % Energy ) )% Equity indices ) )% Interest rate instruments ) )% Metals ) )% Net unrealized gain on open short U.S. futures contracts % Total U.S. futures contracts - net unrealized gain on open U.S. futures contracts % Long Foreign Futures Contracts Agricultural commodities ) )% Currencies % Equity indices % Interest rate instruments % Net unrealized gain on open long foreign futures contracts % The accompanying notes are an integral part of these financial statements. 11 Seneca Global Fund, L.P. Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital
